Citation Nr: 0315489	
Decision Date: 07/10/03    Archive Date: 07/17/03	

DOCKET NO.  91-38 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
homozygous hemoglobin C disease with secondary anemia and 
folate deficiency. 

2.  Entitlement to an increased (compensable) rating for 
vaginitis. 

3.  Entitlement to an evaluation in excess of 10 percent for 
functional bowel disease with irritable colon and a history 
of duodenal ulcer. 

4.  Entitlement to an increased (compensable) evaluation for 
a Mobitz Type I auriculoventricular (heart) block. 

5.  Entitlement to an increased (compensable) evaluation for 
fibrocystic disease (chronic mastitis).



REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to 
February 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 1989 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

This case was previously before the Board in November 1991 
and March 1998, on which occasions it was remanded for 
additional development.  The case is now, once more, before 
the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's homozygous hemoglobin C disease is 
currently productive of easy fatigability, tiredness on 
exertion, headaches, and shortness of breath, with hemoglobin 
of 9.1 grams per hundred milliliters.

2.  The veteran's auriculoventricular block is at present 
essentially asymptomatic, due most probably to increased 
vagal (neural) tone, with a MET of 7, but no evidence of 
intrinsic, ischemic, or valvular heart disease or 
cardiomegaly, and has absolutely no bearing on her exercise 
limitation or symptoms.
3.  The veteran's vaginitis is not more than mild in 
severity, as characterized by symptoms which do no require 
continuous treatment.

4.  The veteran's fibrocystic breast disease is at present 
essentially asymptomatic, and has not required surgical 
intervention.

5.  The veteran's functional bowel disease with irritable 
colon and a duodenal ulcer is not more than moderate in 
severity, as characterized by frequent episodes of bowel 
disturbance with abdominal distress.


CONCLUSIONS OF LAW

1.  The schedular requirements for an evaluation in excess of 
30 percent for homozygous hemoglobin C disease with secondary 
anemia and folate deficiency have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.117 and Part 4, Codes 7700 
(2002), 7701 (effective prior to October 23, 1995).

2.  The schedular requirements for a compensable evaluation 
for a Mobitz Type I auriculoventricular (heart) block have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.104 and Part 4, Code 7015 (2002).

3.  The schedular requirements for a compensable evaluation 
for vaginitis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.116 and Part 4, Code 7611 (2002).

4.  The schedular requirements for a compensable evaluation 
for fibrocystic breast disease (chronic mastitis) have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.116 
and Part 4, Code 7626 (2002).

5.  The schedular requirements for an evaluation in excess of 
10 percent for functional bowel disease with irritable colon 
and a history of duodenal ulcer have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114 and Part 4, 
Code 7319 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that the VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.

However, in the case at hand, it is clear that the VA has met 
its duty to notify and assist the veteran in the development 
of all facts pertinent to her claims.  In a statement of the 
case issued in August 1990, the veteran was informed of the 
evidence of record and the regulations in effect at that 
time.  Supplemental statements of the case, issued in April 
1991 and in July 1997 continued to provide the veteran with 
information and regulations pertinent to her claim.  In 
addition, letters dated in November 1990 and again in 
November 1992 informed the veteran of steps being taken to 
complete her claim.  Board remands dated in November 1991 and 
in March 1998, also informed her of the actions being taken 
to assist her in the completion of her claim.  To that end, 
in correspondence of December 2002, and in a Supplemental 
Statement of the Case in January 2003 (referenced therein), 
the veteran was informed of the VA's obligations under the 
VCAA, and she was given the opportunity to provide 
information necessary to obtain any evidence which had not 
already been obtained.  Because no additional evidence has 
been identified by the veteran as being available but absent 
from the record, the Board finds that any failure on the part 
of the VA to further notify the veteran what evidence would 
be secured by the VA, and what evidence should be secured by 
the veteran, is harmless.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Accordingly, the Board is of the 
opinion that no further duty to notify or assist the veteran 
exists in this case.

Factual Background

VA general medical, gynecologic, and gastrointestinal 
examinations were conducted in December 1990.  Cardiovascular 
revealed blood pressure of 105/70, a pulse rate of 72, no 
murmur, and a history of a first degree heart block. An EKG 
was reported to be normal.  The remaining findings were 
significant for diagnoses of bilateral possible cystic 
disease, with no predominant masses; monilial vaginitis; 
fibrocystic breast disease; anemia with hemoglobin C disease 
by history; and functional bowel disease, with a normal EGD 
and barium enema.

On VA gynecologic examination in August 1992, the veteran 
stated that a Pap smear done seven months earlier was normal.  
Reportedly, she had been treated in the past for monilial 
vaginitis.  The record revealed that this had been in 
December 1990.  Also noted was dysmenorrhea by history, for 
which she was taking medication.  Physical examination 
revealed the presence of a retroverted uterus of normal size.

On VA gastrointestinal examination of August 1992, the 
veteran gave a history of intermittent constipation, in 
conjunction with pain and gas in the mid abdomen.

VA laboratory studies conducted in October 1992 revealed low 
readings for RBC, HGB, HCT, MCB and PLT.

On VA gastrointestinal examination in December 1993, the 
veteran gave a history of hemoglobin C disease, and 
"irritable syndrome."  Current complaints consisted of 
intermittent bloating and constipation relieved by enemas.  
She stated that her stool was typically hard initially, and 
that she rarely moved her bowels without an enema.  However, 
there was no evidence of blood in her stool.  On physical 
examination, there was evidence of a small rectal external 
skin tag, with good tone, and no palpable lesions.  Also 
noted were moderate internal hemorrhoids, but with no 
bleeding.  There was no evidence of soiling or dehydration, 
or fecal leakage.  Sigmoidoscopy was within normal limits, 
with the exception of internal hemorrhoids.  The pertinent 
diagnosis was irritable bowel syndrome (by history), with 
asymptomatic internal hemorrhoids.

A VA examination of the breasts, including mammography, in 
December 1993, was significant for the presence of 
fibrocystic disease and some microcalcification.

VA outpatient treatment records dated in late 1993 and 1994 
reflect treatment for various complaints, including back 
pain.

On VA cardiovascular examination in February 1998, the 
veteran gave a history of auriculoventricular block, but with 
no subsequent mention of any heart problem.  Major complaints 
consisted of headaches, a lack of energy, fatigability, and 
pressure in the chest, as well as shortness of breath.  She 
denied any problems with coronary artery disease or valvular 
heart disease.  Nor had she received any treatment for heart 
disease.  An echocardiogram showed normal LV and RV size and 
systolic function.  On physical examination, the veteran's 
blood pressure was 100/60.  There was no evidence of 
lymphadenopathy, splenomegaly, or hepatomegaly, and there 
were no murmurs or gallops.  Radiographic studies of her 
chest were consistent with mild cardiomegaly, though with a 
normal electrocardiogram.  The pertinent diagnosis was no 
evidence of active heart disease, but with a history of 
arteriovenous or ventricular block while in service.

On VA gynecologic examination in November 1998, the veteran 
complained of having missed her menstrual cycle for the past 
two months.  Also noted were problems with hot flashes.  
Reportedly, her last mammography was consistent with 
fibrocystic breast disease.  She denied discharge from her 
nipples and similarly denied pain or masses.  
Gastrointestinal evaluation was negative for complaints of 
abdominal pain.  However, she did complain of itching and 
occasional vaginitis.  On physical examination, there was no 
evidence of any masses.  The veteran's heart sounds were 
within normal limits, with no murmur.  Examination of her 
breasts was negative for tenderness or masses on palpation.  
There was no evidence of nipple discharge, or of any axillary 
nodes.  Her abdomen was soft, with positive bowel sounds, and 
no tenderness or masses.  On pelvic examination, the 
veteran's vulva was pink, with no evidence of excoriation or 
lesions.  There was no evidence of tenderness of the uterus 
or adnexae on palpation.  Nor were any masses present.  A Pap 
smear was satisfactory for evaluation, but limited due to 
heavy bacterial flora.  Benign cellular changes were noted 
which were somewhat suspicious for trichomonas vaginalis and 
inflammation.  A wet prep was done, which was positive for 
trichomonas.  The pertinent diagnosis was secondary 
amenorrhea.

On VA examination for hemic disorders in December 1998, the 
veteran gave a longstanding history of hemoglobin C 
associated with anemia.  Reportedly, she experienced a 
hemoglobin C crisis approximately every six months.  
According to the veteran, she had never received a blood 
transfusion.  Her major complaints consisted of headaches, a 
lack of energy, fatigue, and dizziness, in conjunction with 
pressure in the chest and shortness of breath when walking 
three blocks.  Also noted were some problems with 
lightheadedness.  On physical examination, the veteran's 
spleen was just slightly palpable when she took a deep 
breath.  There was no evidence of lymphadenopathy or 
hepatomegaly.  Nor was there any evidence of a heart murmur.  
The mucosal surfaces were slightly pale, as were her nail 
beds.  There was no evidence of heart failure, or of any bone 
or vascular infarction.  The pertinent diagnoses were 
hemoglobin C disease which is active, with an exacerbation, 
now in remission; anemia; trichomonas vaginitis; and history 
of auriculoventricular block.

On VA gastrointestinal examination in December 1998, the 
veteran gave a history of irritable bowel, in addition to 
pain and constipation.  Reportedly, she moved her bowels only 
once a week, and required enemas.  On physical examination, 
there was no evidence of malnutrition, or of abdominal pain.  
Nor was the veteran currently receiving any treatment.  The 
pertinent diagnosis was idiopathic constipation.

On VA gynecologic examination in February 2000, the veteran's 
hospital file and claims folder were available, and were 
reviewed.  When questioned, she gave a history of vaginitis, 
which had now resolved.  Also noted were problems with 
amenorrhea since November 1999.  Reportedly, she received a 
diagnosis of trichomonas vaginitis in 1974.  While her prior 
symptoms had included vaginal discharge, she was currently 
asymptomatic.  Reportedly, she had received a diagnosis of 
fibrocystic breast disease while in service, but had 
undergone no surgical procedures.  She denied any history of 
malignant neoplasms of the breast, or of the gynecologic 
tract.  On physical examination, her introitus was atrophic, 
as was her vagina.  Her cervix was clean, and there was no 
evidence of tenderness with cervical motion.  The uterus was 
small and mobile, and there was no evidence of any adnexal 
tenderness or mass.  Nor was there any retrovaginal or 
urethral vaginal fistula.  At the time of examination, there 
was no evidence of rectocele, cystocele, or perineal 
relaxation.  Examination of the veteran's breasts showed no 
evidence of any discreet mass, or of any discharge or 
dimpling.  A Pap test revealed no evidence of cellular 
changes.  The pertinent diagnoses were status post 
trichomonas vaginitis in 1974; and "menopausal."

On VA cardiovascular examination in February 2000, the 
veteran's hospital file and claims folder were available, and 
were reviewed.  Reportedly, the veteran had been diagnosed 
while in service with a first-degree auriculoventricular 
block.  She complained of dyspnea on exertion after climbing 
one flight of stairs, as well as some left-sided nonradiating 
chest pressure.  However, there was no dyspnea, diaphoresis, 
radiation, or palpitations associated with the veteran's 
chest pressure.  She denied paroxysmal nocturnal dyspnea, as 
well as orthopnea.  Reportedly, the veteran had undergone an 
echocardiogram in December 1998, which revealed a normal left 
and right ventricle with an ejection fraction of 58 percent.  
Also noted was a redundant mitral valve.  Exercise stress 
testing was contraindicated secondary to severe anemia.  On 
physical examination, her neck revealed no jugular venous 
distention.  Her heart displayed a regular rate and rhythm, 
without murmurs.  There was no evidence of any peripheral 
edema or hepatosplenomegaly.  An electrocardiogram performed 
in February 2000 was significant for sinus bradycardia, with 
a first-degree auriculoventricular block.  The pertinent 
diagnosis was idiopathic first-degree auriculoventricular 
block, a condition having little impact on the veteran's 
symptomatology.  Also noted was anemia resulting in dyspnea 
on exertion.

On VA gastrointestinal examination, likewise conducted in 
February 2000, the veteran's hospital file and claims folder 
were available, and were reviewed.  At the time of 
evaluation, the veteran stated that she had experienced a 
several pound weight gain over the past few years.  Also 
noted were problems with intermittent nausea, approximately 
one to two times per week.  She denied vomiting, but noted 
problems with constipation, tenesmus, and bloating 
approximately two to three times per week.  She stated that 
she moved her bowels only twice a week, and that these bowel 
movements consisted of extremely hard stools.  She denied 
diarrhea, blood, or mucus in her stools, and noted that her 
symptoms were relieved with defecation.  On physical 
examination, the veteran appeared well nourished.  The tip of 
the spleen was palpable, though the abdomen was nontender.  
Bowel sounds were within normal limits, and a rectal 
examination revealed soft, brown, guaiac-negative stools.  
Folate and B-12 tests performed in October 1999 were within 
normal limits.  A CBC performed in October 1999 revealed a 
hematocrit of 27.7, and an MCB of 72.5.  EKG's performed in 
August 1996 and October 1999 were consistent with a first-
degree auriculoventricular block.  The pertinent diagnoses 
were irritable bowel syndrome; hemoglobin C disease, which 
could result in episodic abdominal pain; and FE deficiency 
anemia, requiring the use of iron supplementation, 
contributing to constipation.

On a VA examination for hemic disorders conducted in February 
2000, the veteran's hospital file and claims folder were 
available, and were reviewed.  The veteran complained of 
fatigue and weakness, with the ability to perform only 
extremely light manual labor.  Also noted were daily 
headaches, and dyspnea, following the climbing of one flight 
of stairs.  She complained of left-sided chest pressure 
lasting for minutes up to one week, but with no associated 
dyspnea, palpitations, diaphoresis, orthopnea, PND, or edema.  
There were no symptoms of claudication, and the veteran gave 
no history of transfusions, phlebotomies, or myelosuppressive 
therapy.  There was no current evidence of associated end 
organ pathology secondary to anemia, and the veteran's 
symptoms were constant.  Currently, she was receiving no 
specific treatment for hemoglobin C disease.  The veteran 
noted lightheadedness when standing, but denied syncope.  On 
physical examination, there was no evidence of edema of the 
hands or feet.  She was pale, but her nail beds and lips were 
within normal limits.  She exhibited a palpable spleen tip, 
with no evidence of bone or other vascular infarction.  Noted 
at the time of examination was that there was no evidence of 
congestive heart failure.  The pertinent diagnoses were iron 
deficiency anemia; and active hemoglobin C disease.

On VA examination for hemic disorders conducted in July 2001, 
the veteran's medical records and claims folder were 
available, and were reviewed.  The pertinent diagnosis noted 
was sinus bradycardia, with first-degree atrioventricular 
block, most probably of idiopathic etiology.

At the time of a VA cardiovascular examination in July 2001, 
the veteran's claims folder and medical records were 
available, and were reviewed.  Based on her history, it was 
felt that her MET level was between 3.6 and 4.2, which 
qualified as moderate to severe.  According to the veteran, 
she experienced marked limitations on her physical activity.  
A prior exercise stress test was described as negative for 
ischemic changes.  Aerobic capacity was reduced, but there 
were no arrythmias.  At the time of examination, she gave no 
evidence of hyperthyroid or heart disease.  On physical 
examination, her blood pressure was 115/75.  Heart size by 
percussion was within normal limits.  A sinus rhythm of S1-S1 
was present, with no appreciated murmur.  There was no 
evidence of congestive heart failure, or of edema.  
Hemoglobin was 9.8 and her hematocrit was 29.4.  An 
electrocardiogram showed sinus bradycardia of 57 beats per 
minute, with a first-degree atrioventricular block.  An 
electrocardiogram showed normal LV and RV size and systolic 
function, with an injection fraction of 54.  The pertinent 
diagnosis was bradycardia, with first-degree atrioventricular 
block, most likely of idiopathic etiology.  Also noted was 
anemia secondary to hemoglobin C disease.

On VA cardiovascular examination in July 2002, the veteran's 
medical records and claims folder were available, and were 
reviewed.  A current electrocardiogram showed normal sinus 
rhythm, with a first-degree heart block, but otherwise normal 
measurements.  Radiographic studies of the veteran's chest 
were negative for any evidence of enlargement of her heart.  
Her lungs were clear and her bones and soft tissue showed no 
significant abnormalities.  Prior exercise stress testing 
showed that she was able to exercise for 5 minutes and 11 
seconds on a Bruce treadmill protocol, achieving a workload 
of 7 METs, and reaching 87 percent of maximum predicted heart 
rate.  The veteran stopped due to general fatigue and 
dizziness.  Her heart rate and blood pressure responded 
appropriately to exercise, and the test was negative for 
ischemic changes.  Noted at the time of examination was that 
a prior echocardiogram showed normal left and right 
ventricular size and systolic function.  On physical 
examination, blood pressure was 133/81.  She weighed 175 
pounds, and was described as well developed.  Her neck showed 
no evidence of any jugular venous distention, or of any 
carotid bruits.  There was a normal S1 and S2, with no 
murmurs, or gallops.  Her heart was of normal size to 
percussion and auscultation, and her extremities showed no 
peripheral edema.  Hemoglobin was 10.0 grams per deciliter, 
and stable over the years.  The pertinent diagnoses were 
normal cardiac examination; normal cardiac function; no 
cardiomegaly by examination, X-ray, or echocardiography; no 
structural or valvular heart disease; and no evidence of 
ischemic heart disease.  Noted at the time of examination was 
that the veteran had achieved 7 METs on exercise, which was a 
fair to good level of exercise, indicating a better exercise 
capacity then the subjective 2 to 3 block exercise limitation 
described by her.

Also noted was that the veteran's first degree heart block on 
EKG was most probably due to increased vagal (i.e., neural) 
tone, which did not indicate intrinsic heart disease, and had 
absolutely no bearing on her exercise limitations or 
symptoms.  The veteran's occasional atypical chest pain 
symptoms did not suggest ischemic heart disease, and her 
stress test was negative for ischemia.  Chest pain during 
exercise (test) was felt to be due to musculoskeletal pain.  
There was no evidence of any primary cardiac problem which 
was causative for limiting symptomatology.  The veteran's 
degree of anemia was felt to be moderate, and possibly a 
factor in her subjective symptoms.  However, any limitation 
was modest, inasmuch as she was able to achieve 7 METs on 
exercise.
At the time of a VA examination for hemic disorders in July 
2002, the veteran's medical record and claims folder were 
available, and were reviewed.  She complained of chronic 
fatigue, as well as dizziness, and shortness of breath on 
exertion.  Noted at the time of examination was that the 
veteran did not have sickle cell disease.  Chronic anemia was 
felt to be due to mild hemolysis of hemoglobin C disease.  
Current and past treatments had included multivitamins and 
folic acid.  At the time of examination, the veteran 
complained of some lightheadedness, which was chronic.  On 
physical examination, there was no swelling of her hands or 
feet.  There was some pallor of the mucosal surfaces, and the 
tip of the spleen was palpable.  There were no residuals of 
vascular infarctions, nor was there any evidence of 
congestive heart failure.  The cardiac S1 and S2 were within 
normal limits and regular, and there was no pedal edema or 
jugular venous distention.  Hemoglobin was 9.1, with 
hematocrit of 27.3, MCV of 73.9 and MCH of 24.6, all of which 
had been stable over the past year.  Iron was 103.  TIBC was 
289, and Ferritin was 72, both of which represented 
improvements over the most recent measurements.  The 
pertinent diagnosis was hemoglobin C disease, a chronic 
hereditary condition with chronic anemia, which was well 
compensated with the exception of chronic fatigue and 
shortness of breath.

On VA gynecologic examination in July 2002, the veteran's 
claims folder and medical records were available, and were 
reviewed.  At the time of examination, she gave a history of 
lifelong heavy menses, though she had been menopausal now for 
over two years.  Also noted was a history of breast reduction 
surgery in March 2002.  Reportedly, a recent mammogram had 
been negative.  Currently, she was asymptomatic with no 
evidence of bleeding, discharge, fever, pain, or bowel or 
bladder symptoms.  A breast biopsy in March 2002 was 
reportedly benign.  No malignant processes were identified.  
Currently, the veteran took folic acid and iron on a daily 
basis, though she had not been entirely consistent with this 
medication.  On physical examination, there was evidence of 
breast reduction surgery, but with no masses, discharge, 
lymph nodes, or skin changes.  Pelvic examination revealed an 
atrophic vagina, with no prolapse of the uterus, no 
condyloma, and no infection or discharge.  The cervix was 
atrophic, and her uterus globular and anteverted, but 
nontender.  There was no evidence of any adnexal masses.  The 
pertinent diagnoses were normal menopause; status post breast 
reduction surgery; and anemia.

On VA gastrointestinal examination in July 2002, the 
veteran's medical and claims folders were available, and were 
reviewed.  Noted at the time of examination was that her past 
medical history included irritable bowel syndrome and 
internal hemorrhoids.  Reportedly, in 1991, she underwent 
upper gastrointestinal endoscopy, which was normal.  In 
January 1991 and February 2000, she underwent barium enemas, 
both of which were also within normal limits.  She denied any 
problems with vomiting, though she experienced nausea during 
the day about twice a week.  There were no complaints of 
hematemesis or melena, and she had undergone no treatment.  
On physical examination, there was no evidence of ulcer 
disease.  The veteran stated that she had lost approximately 
10 pounds due to dieting in the past five months.  Her 
conjunctivae were pale, though there were no other signs of 
anemia.  There was no evidence of pain or tenderness of the 
abdomen, and no diagnostic or clinical tests were indicated.  
The pertinent diagnosis was hemoglobin C disease with chronic 
anemia; and iron deficiency anemia due to chronic blood loss 
from heavy menses.  Noted at the time of examination was that 
the veteran's iron deficiency was corrected by iron 
replacement therapy.

Analysis

The veteran in this case seeks increased evaluations for 
various service-connected disabilities.  In that regard, 
disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App.  589 (1991); 38 U.S.C.A. §§ 4.1, 4.2 (2002).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
While a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Homozygous Hemoglobin C Disease, with Secondary Anemia and 
Folate Deficiency

Effective October 23, 1995, the schedular criteria for the 
evaluation of service-connected hemic and lymphatic disorders 
underwent revision.  Where a law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeals process has been 
concluded, the version of the law or regulation most 
favorable to the appellant must apply, unless Congress or the 
Secretary provides otherwise.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  As there is no indication that the 
Secretary has precluded application of either the "old" or 
"amended" version of the pertinent regulations, due process 
considerations dictate that the veteran's claim for an 
increased evaluation for service-connected homozygous 
hemoglobin C disease be evaluated under the pertinent 
regulations effective both before and after the October 23, 
1995 changes to the rating schedule.  Bernard v. Brown, 4 
Vet. App. 384 (1995).

Pursuant to those laws and regulations in effect prior to 
October 23, 1995, a 30 percent evaluation for service-
connected anemia is warranted where there is evidence of an 
incipient process, with characteristic achlorhydria and 
changes in blood count.  A 60 percent evaluation, under those 
same laws and regulations, is warranted where there is 
evidence of chronic pernicious anemia following acute 
attacks, with characteristic definite departures from normal 
blood count accompanied by impairment of health and severe 
asthenia.  38 C.F.R. Part 4, Code 7700 (effective prior to 
October 23, 1995).

Under the current schedular criteria in effect for the 
evaluation of service-connected anemia, a 30 percent 
evaluation is warranted where hemoglobin is 8 grams per 
hundred milliliters or less, with findings such as weakness, 
easy fatigability, headaches, lightheadedness, or shortness 
of breath.  A 70 percent evaluation requires hemoglobin of 7 
grams per hundred milliliters or less, with findings such as 
dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 
120 beats per minute) or syncope (three episodes in the last 
six months).  38 C.F.R. Part 4, Code 7700 (effective October 
23, 1995).

Prior to October 23, 1995, the evidence fails to show that 
the veteran was suffering from pernicious anemia, with 
characteristic definite departures from normal blood count 
accompanied by impairment of health and severe asthenia.  
Admittedly, laboratory studies revealed abnormally low 
counts; however, nowhere in the record was it shown that the 
low readings were accompanied by an impairment of health and 
severe asthenia, as would be necessary for the assignment of 
a 60 percent rating.  Therefore, prior to October 23, 1995, 
there was no basis for the award of a higher rating.

Beginning October 23, 1995, a review of the pertinent 
evidence of record reveals that the veteran's hemoglobin has 
remained for the most part steady in the range of 10 grams 
per hundred milliliters.  In point of fact, as of the time of 
a recent VA examination in July 2001, the veteran's 
hemoglobin was 9.8 grams per hundred milliliters.  On VA 
examination for hemic disorders in July 2002, the veteran's 
hemoglobin was 9.1 milligrams per hundred milliliters.  
Normally, such findings would warrant no more than a 10 
percent evaluation for service-connected homozygous 
hemoglobin C disease with secondary anemia.  See 38 C.F.R. § 
4.117 and Part 4, Code 7700 (2002).  However, the veteran 
suffers from other symptoms associated with his service-
connected blood disorder, specifically, headaches and 
fatigability, as well as dizziness and shortness of breath.  
Under such circumstances, a 30 percent evaluation is 
warranted for the veteran's service-connected homozygous 
hemoglobin C disease with secondary anemia.  It is not 
demonstrated that, under those criteria in effect from 
October 23, 1995, the veteran suffers from anemia 
characterized by a hemoglobin of 7 grams per hundred 
milliliters or less, with findings such as dyspnea on mild 
exertion, cardiomegaly, tachycardia, or three episodes of 
syncope in the past six months.  Accordingly, the 30 percent 
evaluation now in effect is appropriate, and an increased 
rating is not warranted.
Mobitz Type I Auriculoventricular (Heart) Block

Effective January 1, 1998, the schedular criteria for the 
evaluation of service-connected cardiovascular disorders 
underwent revision.  Under such circumstances, and as noted 
above, due process considerations dictate that the veteran's 
claim for an increased evaluation for service-connected 
Mobitz Type I auriculoventricular (heart) block be evaluated 
under the pertinent regulations effective both before and 
after the January 12, 1998 changes to the rating schedule.  
Bernard v. Brown, 4 Vet. App. 384 (1995).

Pursuant to those laws and regulations in effect prior to 
January 12, 1998, a noncompensable evaluation is warranted 
where there is evidence of asymptomatic incomplete 
auriculoventricular block, without syncope or the need for 
medicinal control after more than one year.  A 10 percent 
evaluation, under those same laws and regulations, requires 
that there be evidence of incomplete auriculoventricular 
block, without syncope, but with occasional symptoms.  
38 C.F.R. Part 4, Code 7015 (effective prior to January 12, 
1998).

Under the current schedular criteria in effect for the 
evaluation of service-connected atrioventricular block, a 10 
percent evaluation is warranted where there is a workload of 
greater than 7 METs, but not greater than 10 METs, resulting 
in dyspnea, fatigue, angina, dizziness, or syncope, or where 
there is a need for continuous medication or a pacemaker.  A 
30 percent evaluation requires demonstrated evidence of a 
workload greater than 5 METs, but not greater than 7 METs, 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  38 C.F.R. Part 
4, Code 7015 (effective January 12, 1998).  

Prior to January 12, 1998, no evidence was proffered to 
support a finding of incomplete auriculoventricular block, 
without syncope, but with occasional symptoms, as would be 
necessary to support the award of a higher rating.  In 1992, 
examination of the veteran yielded evidence of a first-degree 
heart block, but no complaints or findings of occasional 
symptoms.  Therefore, prior to January 12, 1998, the was no 
support for a compensable rating.

Thereafter, there is no indication that, as a result of 
veteran's service-connected 
auriculoventricular/atrioventricular block, she experiences 
any particular symptomatology.  In fact, as of the time of a 
recent VA cardiovascular examination in July 2002, an 
examination of the veteran's heart was essentially within 
normal limits.  That evaluation showed no evidence of 
cardiomegaly by examination, radiographic studies, or 
echocardiography.  Nor was there any evidence of structural, 
valvular, or ischemic heart disease.  While it is true that, 
at the time of that examination, the veteran achieved a 
workload of only 7 METs, there was no evidence of primary 
cardiac problems which were causative for any limiting 
symptomatology.  The veteran's first-degree heart block on 
electrocardiogram was felt most probably to be the result of 
an increased vagal tone, and not indicative of intrinsic 
heart disease.  In point of fact, in the opinion of the 
examiner, it had absolutely no bearing on the veteran's 
exercise limitations or symptoms.  Under such circumstances, 
and given the essentially asymptomatic nature of the 
veteran's service-connected heart block, the noncompensable 
evaluation presently in effect is appropriate, and an 
increased rating is not warranted.

Vaginitis

Effective May 22, 1995, the schedular criteria for evaluation 
of service-connected gynecologic conditions underwent 
revision.  Under such circumstances, due process 
considerations dictate that the veteran's claim for an 
increased evaluation for service-connected vaginitis be 
evaluated under the pertinent regulations effective both 
before and after the May 22, 1995 changes to the rating 
schedule.  Bernard v. Brown, 4 Vet. App. 384 (1995).

Pursuant to those laws and regulations in effect prior to May 
22, 1995, a noncompensable evaluation is warranted where 
there is evidence of mild vaginitis.  A 10 percent 
evaluation, under those same laws and regulations, requires 
evidence of moderate vaginitis.  38 C.F.R. Part 4, Code 7611 
(effective prior to May 22, 1995).

Under the current schedular criteria in effect for the 
evaluation of gynecologic disorders, a noncompensable 
evaluation is warranted where there is evidence of vaginitis 
which does not require continuous treatment.  A 10 percent 
evaluation requires symptomatology associated with service-
connected vaginitis necessitating continuous treatment.  
38 C.F.R. Part 4, Code 7611 (effective May 22, 1995).

Prior to May 22, 1995, there is no evidence that the veteran 
suffered from moderate vaginitis.  During her August 1992 VA 
medical examination, she related that in the past, she had 
been treated for monilial vaginitis; however, it does that 
appear that her condition at the time required monitoring to 
such an extent as to be consistent with moderate vaginitis.  
In fact, the record revealed treatment only in December 1990.  
One treatment in 20 months does not qualify for moderate 
vaginitis.  On this basis, there is not support for a 
compensable rating prior to May 22, 1995.

Beginning May 22, 1995, a review of the record discloses 
that, during the period in question, the veteran has on 
occasion required treatment for service-connected vaginitis.  
However, current evidence is to the effect that the veteran 
no longer requires treatment for that disability.  In point 
of fact, since February 2000, VA examinations have been 
negative for the presence of vaginitis.  As of the time of a 
recent VA gynecologic examination in July 2002, there was no 
evidence of any pelvic infection or discharge.  By the 
veteran's own admission, she was currently "asymptomatic."  
Under the circumstances, the Board is of the opinion that the 
noncompensable evaluation presently in effect for the 
veteran's service-connected vaginitis is appropriate, and 
that an increased rating is not warranted.

Fibrocystic Breast Disease (Chronic Mastitis).

As noted above, effective May 22, 1995, the schedular 
criteria for the evaluation of service-connected gynecologic 
conditions underwent revision.  Accordingly, due process 
considerations dictate that the veteran's claim for an 
increased evaluation for service-connected fibrocystic 
disease of the breast be evaluated under the pertinent 
regulations effective both before and after that date.  
Bernard v. Brown, 4 Vet. App. 384 (1995).

Pursuant to those laws and regulations in effect prior to May 
22, 1995, a compensable evaluation for service-connected 
fibrocystic breast disease is warranted where the veteran has 
undergone removal of one or both mammary glands.  38 C.F.R. 
Part 4, Code 7626 (effective prior to May 22, 1995).

Under the current schedular criteria in effect for the 
evaluation of service-connected gynecologic conditions, a 
noncompensable evaluation is warranted where the veteran has 
undergone breast surgery characterized by a wide local 
excision without significant alteration of size or form.  A 
30 percent evaluation requires documented evidence of simple 
mastectomy, or wide local excision with significant 
alteration of size or form.  38 C.F.R. Part 4, Code 7626 
(effective May 22, 1995).

In the present case, there is no indication that the veteran 
has undergone surgery of any kind for service-connected 
fibrocystic breast disease.  In point of fact, at the time of 
a VA gynecologic examination in February 2000, the veteran 
specifically denied ever having undergone surgical procedures 
for fibrocystic breast disease.  While it is true that, in 
March 2002, the veteran apparently underwent breast surgery, 
this surgery was for the purpose of breast reduction, and 
unrelated to the veteran's service-connected fibrocystic 
breast disease.  At no time has it been shown that the 
veteran has undergone the surgical removal of either breast, 
or a wide local excision related to service-connected 
fibrocystic breast disease.  Under such circumstances, both 
prior and subsequent to May 22, 1995, the noncompensable 
evaluation is appropriate, and an increased rating is not 
warranted.

Functional Bowel Disease with Irritable Colon 
and a History of Duodenal Ulcer

Pursuant to applicable law and regulation, the 10 percent 
evaluation currently in effect for the veteran's service-
connected functional bowel disease contemplates the presence 
of moderate irritable colon syndrome, with frequent episodes 
of bowel disturbance and abdominal distress.  An increased, 
which is to say, 30 percent evaluation, would require 
demonstrated evidence of severe irritable colon syndrome, 
with diarrhea, or alternating diarrhea and constipation, in 
conjunction with more or less constant abdominal distress.  
38 C.F.R. Part 4, Code 7319 (2002).

In the present case, a review of the record discloses that, 
over the course of the present appeal, the veteran has 
suffered from irregular bowel movements, moving her bowels 
approximately twice per week.  According to the veteran, she 
has used an enema approximately once per week to facilitate 
her bowel movements.  However, as of the time of a recent 
gastrointestinal examination in July 2002, she denied 
problems with diarrhea.  That examination was negative for 
the presence of ulcer disease, or for any pain or tenderness 
of the veteran's abdomen.  Prior examinations, while noting 
the presence of occasional constipation and/or bloating, were 
negative for any evidence of lesions, or of bleeding or fecal 
leakage.  Based on such findings, the Board is of the opinion 
that the veteran's service-connected functional bowel disease 
with irritable colon is no more than moderate in severity, as 
characterized by frequent episodes of bowel disturbance with 
abdominal distress.  At no time has it been shown that the 
veteran suffers from severe functional bowel disease 
characterized by severe diarrhea, or alternating diarrhea and 
constipation sufficient to warrant the assignment of an 
increased evaluation.  Accordingly, an increased rating for 
functional bowel disease must be denied.




ORDER

An evaluation in excess of 30 percent for homozygous 
hemoglobin C disease, with secondary anemia and folate 
deficiency, is denied.

An increased (compensable) evaluation for vaginitis is 
denied.

An evaluation in excess of 10 percent for functional bowel 
disease with irritable colon and a history of duodenal ulcer 
is denied.

An increased (compensable) evaluation for a Mobitz Type I 
auriculoventricular (heart) block is denied.

An increased (compensable) evaluation for fibrocystic breast 
disease (chronic mastitis) is denied.



____________________________________________
	RENEE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

